Title: From George Washington to Noah Webster, 31 July 1788
From: Washington, George
To: Webster, Noah



Sir,
Mount Vernon July 31st 1788.

I duly received your letter of the 14th instant, and can only answer you briefly, and generally from memory: that a combined operation of the land and naval forces of France in America for the year 1781, was preconcerted the year before: that the point of attack was not absolutely agreed upon, because it would be easy for the Count de Grasse, in good time before his departure from the West Indies, to give notice by Express, at what place he could most conveniently first touch to receive advice, because it could not be foreknown where the enemy would be most susceptible of impression; and because we (having the command of the water with sufficient means of conveyance) could transport

ourselves to any spot with the greatest celerity: that it was determined by me (nearly twelve months before hand) at all hazards to give out & cause it to be believed by the highest military as well as civil Officers that New York was the destined place of attack, for the important purpose of inducing the Eastern & Middle States to make greater exertions in furnishing specific supplies than they otherwise would have done, as well as for the interesting purpose of rendering the enemy less prepared elsewhere: that, by these means and these alone, artillery, Boats, Stores & Provisions were in seasonable preparation to move with the utmost rapidity to any part of the Continent—for the difficulty consisted more in providing, than knowing how to apply the military apparatus: that before the arrival of the Count de Grasse it was the fixed determination to strike the enemy in the most vulnerable quarter so as to ensure success with moral certainty, as our affairs were then in the most ruinous train imaginable: that New York was thought to be beyond our effort & consequently that the only hesitation that remained was between an attack upon the British Army in Virginia or that in Charleston—and finally that (by the intervention of several communications & some incidents which cannot be Detailed in a letter; and wch were altogether unknown to the late Quarter Master General of the Army, who was informed of nothing but what related to the immediate duties of his own department) the hostile Post in Virginia, from being a provisional & strongly expected became the definitive and certain object of the Campaign.
I only add, that it never was in contemplation to attack New York, unless the Garrison should first have been so far degarnished to carry on the Southern operations, as to render our success in the siege of that place as infallible as any future military event can ever be made. For I repeat it, and dwell upon it again & again—some splended advantage (whether upon a larger or smaller scale was almost immaterial) was so essentially necessary to revive the expiring hopes & languid exertions of the Country, at the crisis in question, that I never would have consented to embark in any enterprize, wherein, from the most rational plan & accurate calculations, the favourable issue should not have appeared as clear to my view, as a ray of light. The failure of an attempt agst the Posts of the enemy, could, in

no other possible situation during the war, have been so fatal to our cause.
That much trouble was taken and finesse used to misguide & bewilder Sir Henry Clinton in regard to the real object, by fictitious communications, as well as by making a deceptive provision of Ovens, Forage & Boats in his Neighbourhood, is certain. Nor were less pains taken to deceive our own Army; for I had always conceived, when the imposition did not completely take place at home, it could never sufficienty succeed abroad.
Your desire of obtaining truth is very laudable, I wish I had more leizure to gratify it as I am equally solicitous the undisguised verity should be known. Many circumstances will unavoidably be misconceived & misrepresented. Notwithstanding most of the Papers which may properly be deemed official are preserved yet the knowledge of innumerable things, of a more delicate & secret nature, is confined to the perishable remembrance of some few of the present generation. With esteem I am—Sir Your Most Obedt Hble Servt

Go: Washington

